      Case: 4:19-cr-00153-SA-JMV Doc #: 67 Filed: 03/04/21 1 of 1 PageID #: 137




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                     PLAINTIFF


VS.                                               CRIMINAL NO.: 4:19cr153-SA-JMV-1


CHRISTOPHER WADE                                                             DEFENDANT


                                 ORDER DENYING BOND

       This matter came before the court on Defendant's Motion for Bond, Docket [57]. The

court having heard and considered the arguments of counsel finds the Motion for Bond should be

and is hereby DENIED.

       The defendant is detained and shall remain in the custody of the United States Marshals

pending trial before United States District Judge Sharion Aycock.

       SO ORDERED, this the 4th day of March, 2021.



                                             /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
